DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/676,423 filed on September 13, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 5-16, 18 and 20 are still pending, with claims 1-2, 5-8 and 10-11 being currently amended. Claims 3-4, 17 and 19 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-9, 11-12, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. US PGPUB 2013/0193918 in view of Horvath et al. US PGPUB 2011/0066515.
Regarding claim 1, Sarkar discloses a charging system for electric vehicles [figs. 1-2] comprising: 
a charge transfer device in electrical communication with a power system of an electric vehicle, the charge transfer device comprising a conductor [fig. 1, vehicle charging interface 132 receives power via the charging head 122 connected to the charging arm 100; par. 46]; 
a power transformation module in electrical communication with a power supply, the power transformation module adapted to transform an electrical output received from the power supply [pars. 25, 35, 37 & 74; charging station 100 receives power from a local stored source (i.e. batteries) or a grid for charging the vehicle 110, by converting the current/voltage to a requested level]; and 
a charge node in electrical communication with the power transformation module via one or more power distribution lines, the charge node comprising a conductive charge pad powered by the power transformation module [figs. 1-2, vehicle charge head 122/224 with brushes; pars. 30-32 & 72],
wherein the charge pad is configured to activate only in the presence of the conductor of the charge transfer device, thereby causing the charge transfer device to transmit a conditioned electrical output to the power system of the electric vehicle [pars. 8, 23, 49, 53, 80, 86 & 91-92; the charging process is automatically controlled such that only when a vehicle capable of receiving charge and desiring of receiving charge is the charge provided through the charging head 122/224; pars. 25, 35, 37 & 74; charging station 100 receives power from a local stored source (i.e. batteries) or a grid for charging the vehicle 110, by converting the current/voltage to a requested level].
Sarkar does not explicitly disclose a housing at least partially disposed within a roadway, the housing comprising an aperture, and an actuator in communication with the charge pad, the actuator configured to move the charge pad, through the aperture, between a first position within the housing and a second position outside of the housing.
However, Horvath discloses a vehicle charging system [abs.; fig. 2] wherein the charge node further comprises a housing at least partially disposed within a roadway, the housing comprising an aperture [figs. 1-2; see annotated figs. 2-3] and an actuator in communication with the charge pad, the actuator configured to move the charge pad, through the aperture, between a first position within the housing and a second position outside of the housing [see annotated figs. 2-3].

    PNG
    media_image1.png
    863
    776
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Sarkar to further include a housing at least partially disposed within a roadway, the housing comprising an aperture, and an actuator in communication with the charge pad, the actuator configured to move the charge pad, through the aperture, between a first position within the housing and a second position outside of the housing for the purpose of protecting the charge pad from natural elements, as taught by Horvath (par. 18).

Regarding claim 2, Sarkar discloses wherein: 
the charge pad is activated only when moved to the second position [pars. 30-32, 34, 68, 72-73, 78-80, 86 & 91-92; the charging head 122/224 is attached to a pole that moves on to the vehicle interface 132, only when the charging head is on the vehicle interface is the charging head activated].
Regarding claim 5, Sarkar discloses wherein: 
the conductor of the charge transfer device is configured to move from an initial position to an extended position; and the charge pad is configured to activate only when the conductor is in the extended position [pars. 30-32, 34, 68, 72-73, 78-80, 86 & 91-92; the charging head 122/224 is attached to a pole that moves on to the vehicle interface 132, only when the charging head is on the vehicle interface is the charging head activated; some conductor is connecting the charging head to the source of the charging station].
Regarding claim 6, Sarkar discloses wherein: 
the conductor of the charge transfer device is in communication with an actuator; that is configured to move the conductor from the initial position to the extended position [pars. 71 & 113; actuator; pars. 30-32, 34, 68, 72-73, 78-80, 86 & 91-92; the charging head 122/224 is attached to a pole that moves on to the vehicle interface 132, a conductor connects the charging head to the source of the charging station, that conductor moves with the pole of the charging head].
Regarding claim 7, Sarkar discloses wherein: 
the conductor is fixed to a mechanical structure; and the actuator actuates the mechanical structure to move the conductor from the initial position to the extended position [pars. 71 & 113; actuator; pars. 30-32, 34, 68, 72-73, 78-80, 86 & 91-92; the charging head 122/224 is attached to a pole that moves on to the vehicle interface 132, a conductor connects the charging head to the source of the charging station, that conductor moves with the pole of the charging head].
Regarding claim 8, Sarkar discloses wherein: 
the charge transfer device further comprises: 
a mechanical arm comprising: 
a first end rotatably connected to a surface of the vehicle [fig. 1, charging pole 120 with an overhang/catenary arm that moves up or down (and thus rotates with respect to the pole 120); pars. 32, 34, 57, 62-63, 67 & 113]; and 
a second end [fig. 1, a second end with the charging head 122]; and 
an actuator in communication with the mechanical arm [pars. 71 & 113], 
wherein the conductor is fixed to the second end of the mechanical arm [fig. 1, a second end with the charging head 122, the conductor which provides power to the head 122 from the station 100]; and
wherein the actuator is configured to rotate the second end of the mechanical arm to move the conductor from a initial position near the surface of the vehicle and an extended position near the charge pad, thereby causing the charge pad to activate pars. 30-32, 34, 68, 72-73, 78-80, 86, 91-92 & 113; the charging head 122/224 is attached to a pole that moves on to the vehicle interface 132, a conductor connects the charging head to the source of the charging station, that conductor moves with the pole of the charging head; the charging pad activates when near the vehicle interface 132].
Regarding claim 9, Sarkar discloses wherein the actuator of the charge node and the actuator of the charge transfer device are each selected from the group consisting of hydraulic actuators, pneumatic actuators, and electrical actuators [par. 113, the arm actuators can be “pneumatic actuators, hydraulic actuators, electric actuators”; the brush actuators rely on “air pressure” (par. 71), thus are pneumatic or hydraulic actuators].
Regarding claim 11, Sarkar discloses wherein the charge node further comprises an activator adapted to activate the actuator of the charge node upon receiving a control signal [pars. 62-63 and 71-73, extending the brushes when receiving a control signal].
Regarding claim 12, Sarkar discloses further comprising a power conditioning module located at the power transformation module, the charge node or the charge transfer device, the power conditioning module adapted to condition the transformed electrical output to a conditioned electrical output having a voltage suitable for transfer to the power supply of the electric vehicle [par. 127; the output charge voltage can be not only conditioned to a particular voltage or current but also pulsed, thus conditioned, the conditioning module is located at the charging station, thus one of the power transformation module, the charge node or the charge transfer device].
Regarding claim 15, Sarkar discloses wherein: the charge transfer device further comprises a communication unit that transmits vehicle identification information; and the charge node further comprises a communication unit that receives the vehicle identification information [pars. 86-87, 94 & 100; the vehicle is identified via wireless signals exchanged between the vehicle and the station].
Regarding claim 16, Sarkar discloses wherein the charge node is activated based on said receiving the vehicle identification information [par. 87, whether or not charging is performed is based on the vehicle identification information].
Regarding claim 18, Sarkar discloses wherein the charge node comprises one or more alignment features [Sarkar. 78-80 & 91-92, brushes are alignment features].
Regarding claim 20, Sarkar discloses further comprising a monitoring and control system in communication with the charge transfer device and/or the charge node via a network, wherein the monitoring and control system is adapted to monitor and control parameters relating to one or more of the group consisting of voltage, current, frequency, inductance and resistance [par. 47, 62 & 73-74, RF/CAN/Bluetooth link is used to monitor and control the charging, including the charge voltage and current].


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. US PGPUB 2013/0193918 in view of Horvath et al. US PGPUB 2011/0066515, and further in view of Graham et al. US PGPUB 2003/0075235.
Regarding claim 10, Sarkar wherein the charge node further comprises an openable cover attached to the housing, the openable cover adapted to close the aperture when the charge pad is in the first position.
However, Horvath as applied in claim 1 discloses wherein the charge node further comprises an openable cover attached to the housing, the openable cover adapted to close the aperture when the charge pad is in the first position [see annotated figs. 2-3 above; the aperture is closed by cover doors 48 when the charge pad is in the first position within the housing within the roadway].

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. US PGPUB 2013/0193918 in view of Horvath et al. US PGPUB 2011/0066515 and further in view of Morris et al. US PGPUB 2014/0070767.
Regarding claim 13, Sarkar does not explicitly disclose discloses wherein the conditioned electrical output comprises a voltage of from about 300 V to about 1,000 V.
However, Morris discloses a charging station with a charging arm wherein the conditioned electrical output comprises a voltage of from about 300 V to about 1,000 V [par. 58].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Sarkar to further include wherein the conditioned electrical output comprises a voltage of from about 300 V to about 1,000 V for the purpose of providing rapid charging, as taught by Morris (par. 58).
Regarding claim 14, Morris as applied in claim 13 discloses wherein the conditioned electrical output comprises a voltage of from about 775 V to about 825 V [par. 58].

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5-16, 18 and 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859